EXHIBIT Capitol Bancorp Center 200 Washington Square North Lansing, MI 48933 2777 East Camelback Road Suite 375 Phoenix, AZ 85016 www.capitolbancorp.com Analyst Contact: Media Contact: Michael M. Moran Chief of Capital Markets 877-884-5662 Stephanie Swan Director of Shareholder Services 517-372-7402 CAPITOL BANCORP REPORTS FIRST QUARTER RESULTS 1ST QUARTER 2008 HIGHLIGHTS · Assets Exceed $5 Billion · Year-over-Year Growth in Assets (19%), Loans (23%) and Deposits (16%) · Two De Novo Bank Openings · Six Applications Pending for De Novo Banks in Four States · The Announced Sale of Four Michigan Affiliate Banks · Formation of a Joint Venture Announced LANSING, Mich. and PHOENIX, Ariz.: April 17, 2008: Capitol Bancorp reported today earnings of $2.2 million for the first quarter of 2008 and assets exceeding $5 billion for the first time in its history. Earnings per diluted share for the quarter were $0.13, a decrease from the $0.36 per diluted share reported in the first quarter of 2007.First quarter earnings of $2.2 million reflect a decrease from the first quarter of 2007 which approximated $6.3 million. With year-over-year growth of 19 percent, consolidated assets approximated $5.1 billion, compared to the $4.3 billion at March 31, 2007.Total portfolio loans increased 23 percent to approximately $4.5 billion, from $3.6 billion at March 31, 2007.An increase of more than 16 percent brought total deposits to $3.9 billion from the approximate $3.4 billion reported at March 31, 2007. Capitol’s Chairman and CEO Joseph D. Reid said, “Capitol continues to confront the challenges presented by a softened economy directly through our unwavering focus on geographic diversification.The Corporation has entered into a commitment to sell four of its western Michigan-based affiliate banks to another Michigan-based company.This sale, expected to close mid-2008, will allow Capitol to realign its banking presence in Michigan to be on par with the growth the Corporation is experiencing in other regions of the country, thus improving its geographical balance.This is a continuation of Capitol’s strategy for national geographic diversification, and will allow the Corporation to redeploy assets from the sale into bank Page 1 of 11 development nationwide.Additionally, Capitol announced during the first quarter the formation of a joint venture to own and operate central Indiana-based Forethought Federal Savings Bank.The terms of the agreement will result in a 51 percent ownership position by Capitol and the opportunity for continued revenue diversification through noninterest income to the Corporation, further enhancing its ability to provide positive, consistent returns to shareholders.We are very excited about these new developments for Capitol and the positive effect that each will have as we continue forward with the strategic initiatives to diversify the Corporation.We are proud of the strides taken to position Capitol to weather future economic difficulties effectively.” Development through the addition of de novo affiliate banks continues in 2008, with the opening of Adams Dairy Bank, located in Blue Springs, Missouri, in January, and Mountain View Bank of Commerce, in Westminster, Colorado, in February.The addition of these affiliates resulted in the expansion of Capitol’s national network to 62 banks operating in 17 states.Six applications are currently pending to establish community banks in the states of Arizona, North Carolina, Ohio and Oklahoma.The capital foundation for the Corporation remains strong and is the basis of support for its expansive national network of community banks, as well as the anticipated continued growth into additional markets.At March 31, 2008, Capitol’s total capital stood in excess of $708 million, nearly 14% of the Corporation’s $5.1 billion of total assets. Quarterly Performance Consolidated net operating revenues decreased slightly to $48.5 million for the first quarter of 2008, compared to $50.3 million reported for the same period in 2007.The net interest margin, reflecting continued compression in this challenging environment, was 3.62 percent in the first quarter of 2008.The net interest margin was affected by many factors, including recent dramatic rate cuts of 300 basis points over the last six months by the Federal Reserve, competitive market pricing on both sides of the balance sheet, the impact of an elevated level of nonperforming loans, and modestly lower levels of noninterest-bearing demand deposit accounts year-over-year.Noninterest income expanded 18 percent year-over-year, reflecting the continued positive results of Capitol’s expanding wealth management initiatives, helping to mitigate further softening in its mortgage banking revenue. Net income for the quarter approximated $2.2 million, a decrease from $6.3 million reported for the first quarter of 2007.Challenges resulting from a weakening national economy, especially felt in the Great Lakes region, were contributing factors to the decrease in earnings.As Capitol continues to leverage infrastructure investments made during 2006 and 2007, operating expenses increased a modest 7 percent year-over-year, tied primarily to the launching of two de novo banks earlier this year.Diluted earnings per share decreased from $0.36 reported in the first quarter of 2007 to $0.13 for the quarter ended March 31, 2008.The first quarter provision for loan losses increased to approximately $9.0 million over the $3.9 million for the same period in 2007, reflecting Capitol’s efforts to prudently address challenging asset quality dynamics, particularly in its Michigan markets.While Capitol’s 13 Michigan-based affiliates currently represent approximately 34 percent of consolidated total assets (but still nearly 50 percent of the Corporation’s assets at its wholly-owned affiliates), more than 60 percent of its nonperforming assets are domiciled in Michigan. Balance Sheet Continued balance sheet strength in this challenging environment has been a key objective at Capitol, as reflected in a solid 7.65 percent equity-to-asset ratio at March 31, 2008.With total capital resources in excess of $708 million at quarter-end, the total capital-to-asset ratio Page 2 of 11 approximated 14 percent, providing solid support for the Corporation’s more than $5 billion balance sheet. Net charge-offs increased to 0.49 percent in the first quarter of 2008 from the 0.41 percent reported in the fourth quarter of 2007 and 0.26 percent reported for the corresponding period of 2007.The ratio of nonperforming assets to total assets was 2.20 percent at March 31, 2008 compared to 1.82 percent reported at December 31, 2007.The allowance coverage ratio of nonperforming loans decreased from 80 percent at December 31, 2007 to 69 percent at March 31, 2008.As a result of the increase in nonperforming loans, the allowance for loan losses was increased slightly to 1.38 percent of total loans at March 31, 2008 from 1.35 percent at the beginning of the year.The Corporation remains disciplined in its approach to portfolio review and analysis and, as a result, the first quarter provision for loan losses was roughly 1.7 times first quarter net charge-offs. About Capitol Bancorp Limited Capitol Bancorp Limited (NYSE: CBC) is a $5.1 billion national community bank development company, with a network of 62 separately chartered banks with operations in 17 states.It is the holder of the most individual bank charters in the country.Capitol Bancorp Limited identifies opportunities for the development of new community banks, raises capital for and mentors new community banks through their formative stages and provides efficient services to its growing network of community banks.Each community bank has full local decision-making authority and is managed by an on-site president under the direction of a local board of directors, composed of business leaders from the bank’s community.Founded in 1988, Capitol Bancorp Limited has executive offices in Lansing, Michigan, and Phoenix, Arizona. Page 3 of 11 CAPITOL BANCORP LIMITED SUMMARY OF SELECTED FINANCIAL DATA (in thousands, except share and per share data) Three Months Ended Year Ended March 31 December 31 2008 2007 2007 2006 Condensed statements of operations: Interest income $ 79,503 $ 77,839 $ 330,439 $ 279,353 Interest expense 37,568 33,158 147,162 105,586 Net interest income 41,935 44,681 183,277 173,767 Provision for loan losses 8,958 3,932 25,340 12,156 Noninterest income 6,565 5,585 24,381 21,532 Noninterest expense 44,805 41,823 176,160 137,804 Income before income taxes 196 8,035 24,761 57,854 Net income $ 2,191 $ 6,271 $ 21,937 $ 42,391 Per share data: Net income - basic $ 0.13 $ 0.38 $ 1.29 $ 2.69 Net income - diluted 0.13 0.36 1.27 2.57 Book value at end of period 22.37 22.37 22.47 21.73 Common stock closing price at end of period $ 21.14 $ 36.85 $ 20.12 $ 46.20 Common shares outstanding at end of period 17,317,000 17,075,000 17,317,000 16,656,000 Number of shares used to compute: Basic earnings per share 17,141,000 16,695,000 16,967,000 15,772,000 Diluted earnings per share 17,189,000 17,318,000 17,216,000 16,481,000 1st Quarter 4th Quarter 3rd Quarter 2nd Quarter 1st Quarter 2008 2007 2007 2007 2007 Condensed statements of financial position: Total assets $ 5,066,683 $ 4,901,763 $ 4,654,012 $ 4,439,279 $ 4,254,526 Portfolio loans 4,467,628 4,314,701 4,030,384 3,801,773 3,620,981 Deposits 3,945,754 3,844,745 3,673,950 3,523,346 3,392,035 Stockholders' equity 387,433 389,145 390,466 387,917 381,992 Total capital $ 708,111 $ 701,473 $ 689,643 $ 668,067 $ 661,650 Key performance ratios: Return on average assets 0.18 % 0.28 % 0.53 % 0.58 % 0.61 % Return on average equity 2.25 % 3.48 % 6.15 % 6.54 % 6.74 % Net interest margin 3.62 % 4.17 % 4.42 % 4.53 % 4.67 % Efficiency ratio 92.38 % 91.23 % 82.70 % 82.15 % 83.20 % Asset quality ratios: Allowance for loan losses / portfolio loans 1.38 % 1.35 % 1.31 % 1.30 % 1.30 % Total nonperforming loans / portfolio loans 1.99 % 1.68 % 1.31 % 1.10 % 1.02 % Total nonperforming assets / total assets 2.20 % 1.82 % 1.42 % 1.17 % 1.08 % Net charge-offs (annualized) / average portfolio loans 0.49 % 0.41 % 0.45 % 0.18 % 0.26 % Allowance for loan losses / nonperforming loans 69.41 % 80.03 % 100.21 % 118.28 % 128.00 % Capital ratios: Stockholders' equity / total assets 7.65 % 7.94 % 8.39 % 8.74 % 8.98 % Total capital / total assets 13.98 % 14.31 % 14.82 % 15.05 % 15.55 % Forward-Looking Statements This press release contains certain forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995.Forward-looking statements include expressions such as "expects", "intends", "believes" and "should" which are not necessarily statements of belief as to the expected outcomes of future events.Actual results could materially differ from those presented due to a variety of internal and external factors.Actual results could materially differ from those contained in, or implied by, such statements.Capitol Bancorp Limited undertakes no obligation to release revisions to these forward-looking statements or reflect events or circumstances after the date of this release. Supplemental analyses follow providing additional detail regarding Capitol's results of operations, financial position, asset quality and other supplemental data. Page 4 of 11 CAPITOL BANCORP LIMITED Condensed Consolidated Statements of Income (Unaudited) (in thousands, except per share data) Three Months Ended March 31 2008 2007 INTEREST INCOME: Portfolio loans (including fees) $ 77,331 $ 73,524 Loans held for sale 300 946 Taxable investment securities 133 208 Federal funds sold 1,213 2,544 Other 526 617 Total interest income 79,503 77,839 INTEREST EXPENSE: Deposits 30,688 28,329 Debt obligations and other 6,880 4,829 Total interest expense 37,568 33,158 Net interest income 41,935 44,681 PROVISION FOR LOAN LOSSES 8,958 3,932 Net interest income after provision for loan losses 32,977 40,749 NONINTEREST INCOME: Service charges on deposit accounts 1,333 1,105 Trust and wealth-management revenue 1,645 1,037 Fees from origination of non-portfolio residential mortgage loans 921 1,307 Gain on sales of government-guaranteed loans 580 800 Gain on sales of other non-portfolio commercial loans 317 320 Realized gains on sale of investment securities available for sale 43 Other 1,726 1,016 Total noninterest income 6,565 5,585 NONINTEREST EXPENSE: Salaries and employee benefits 25,548 26,072 Occupancy 4,404 3,497 Equipment rent, depreciation and maintenance 2,866 2,642 Other 11,987 9,612 Total noninterest expense 44,805 41,823 Income (loss) before income taxes (benefit) and minority interest (5,263 ) 4,511 Income taxes (benefit) (1,995 ) 1,764 Income (loss) before minority interest (3,268 ) 2,747 Minority interest in net losses of consolidated subsidiaries 5,459 3,524 NET INCOME $ 2,191 $ 6,271 NET INCOME PER SHARE: Basic $ 0.13 $ 0.38 Diluted $ 0.13 $ 0.36 Page 5 of 11 CAPITOL BANCORP LIMITED Condensed Consolidated Balance Sheets (in thousands, except share data) (Unaudited) March 31 December 31 2008 2007 ASSETS Cash and due from banks $ 178,401 $ 196,083 Money market and interest-bearing deposits 27,263 26,924 Federal funds sold 149,702 129,365 Cash and cash equivalents 355,366 352,372 Loans held for sale 17,221 16,419 Investment securities: Available for sale, carried at market value 8,996 14,119 Held for long-term investment, carried at amortized cost which approximates market value 28,902 25,478 Total investment securities 37,898 39,597 Portfolio loans: Loans secured by real estate: Commercial 1,968,358 1,917,113 Residential (including multi-family) 748,084 698,960 Construction, land development and other land 867,311 852,595 Total loans secured by real estate 3,583,753 3,468,668 Commercial and other business-purpose loans 802,675 768,473 Consumer 52,556 48,041 Other 28,644 29,519 Total portfolio loans 4,467,628 4,314,701 Less allowance for loan losses (61,666 ) (58,124 ) Net portfolio loans 4,405,962 4,256,577 Premises and equipment 60,011 60,031 Accrued interest income 19,046 19,417 Goodwill and other intangibles 72,609 72,722 Other assets 98,570 84,628 TOTAL ASSETS $ 5,066,683 $ 4,901,763 LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES: Deposits: Noninterest-bearing $ 655,647 $ 671,688 Interest-bearing 3,290,107 3,173,057 Total deposits 3,945,754 3,844,745 Debt obligations: Notes payable and short-term borrowings 379,044 320,384 Subordinated debentures 156,153 156,130 Total debt obligations 535,197 476,514 Accrued interest on deposits and other liabilities 33,774 35,161 Total liabilities 4,514,725 4,356,420 MINORITY INTERESTS IN CONSOLIDATED SUBSIDIARIES 164,525 156,198 STOCKHOLDERS' EQUITY: Common stock, no par value,50,000,000 shares authorized; issued and outstanding: 2008 - 17,317,065 shares 2007 - 17,316,568 shares 272,574 272,208 Retained earnings 115,381 117,520 Undistributed common stock held by employee- benefit trust (580 ) (586 ) Market value adjustment (net of tax effect) for investment securities available for sale (accumulated other comprehensive income/loss) 58 3 Total stockholders' equity 387,433 389,145 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 5,066,683 $ 4,901,763 Page 6 of 11 CAPITOL BANCORP LIMITED Allowance for Loan Losses and Asset Quality Data ALLOWANCE FOR LOAN LOSSES ACTIVITY (in thousands): 2008 2007 Allowance for loan losses at January 1 $ 58,124 $ 45,414 Loans charged-off: Loans secured by real estate: Commercial (672 ) (159 ) Residential (including multi-family) (2,150 ) (355 ) Construction, land development and other land (1,359 ) (202 ) Total loans secured by real estate (4,181 ) (716 ) Commercial and other business-purpose loans (1,801 ) (1,807 ) Consumer (134 ) (114 ) Total charge-offs (6,116 ) (2,637 ) Recoveries: Loans secured by real estate: Commercial 118 59 Residential (including multi-family) 84 64 Construction, land development and other land 26 1 Total loans secured by real estate 228 124 Commercial and other business-purpose loans 430 174 Consumer 41 45 Other 1 Total recoveries 700 343 Net charge-offs (5,416 ) (2,294 ) Additions to allowance charged to expense 8,958 3,932 Allowance for loan losses at March 31 $ 61,666 $ 47,052 Average total portfolio loans for period ended March 31 $ 4,402,469 $ 3,555,432 Ratio of net charge-offs (annualized) to average portfolio loans outstanding 0.49 % 0.26 % Page 7 of 11 CAPITOL BANCORP LIMITED Selected Supplemental Data ASSET QUALITY (in thousands): March 31 2008 December 31 2007 Nonaccrual loans: Loans secured by real estate: Commercial $ 21,497 $ 19,016 Residential (including multi-family) 17,094 13,381 Construction, land development and other land 36,704 29,756 Total loans secured by real estate 75,295 62,153 Commercial and other business-purpose loans 7,833 5,782 Consumer 86 66 Other 84 Total nonaccrual loans 83,214 68,085 Past due (>90 days) loans: Loans secured by real estate: Commercial 503 113 Residential (including multi-family) 3,407 1,116 Construction, land development and other land 214 2,531 Total loans secured by real estate 4,124 3,760 Commercial and other business-purpose loans 1,477 714 Consumer 23 66 Other 5 Total past due loans 5,624 4,545 Total nonperforming loans $ 88,838 $ 72,630 Real estate owned and other repossessed assets 22,601 16,680 Total nonperforming assets $ 111,439 $ 89,310 Page 8 of 11 CAPITOL BANCORP LIMITED Selected Supplemental Data EPS COMPUTATION COMPONENTS (in thousands): Three Months Ended March 31 2008 2007 Numerator—net income for the period $ 2,191 $ 6,271 Denominator: Weighted average number of shares outstanding, excluding unvested restricted shares (denominator for basic earnings per share) 17,141 16,695 Effect of dilutive securities: Unvested restricted shares 25 51 Stock options 23 572 Total effect of dilutive securities 48 623 Denominator for diluted earnings per share— Weighted average number of shares and potential dilution 17,189 17,318 Number of antidilutive stock options excluded from diluted earnings per share computation 2,271 AVERAGE BALANCES (in thousands): Three Months Ended March 31 2008 2007 Portfolio loans $ 4,402,469 $ 3,555,432 Earning assets 4,634,581 3,828,582 Total assets 4,987,115 4,144,124 Deposits 3,898,649 3,317,872 Stockholders’ equity 388,875 372,250 Page 9 of 11 Capitol Bancorp’s National Network of Community Banks Arizona Region: Arrowhead Community Bank Glendale, Arizona Asian Bank of Arizona Phoenix, Arizona Bank of Tucson Tucson, Arizona Camelback Community Bank Phoenix, Arizona Mesa Bank Mesa, Arizona Southern Arizona Community Bank Tucson, Arizona Sunrise Bank of Albuquerque Albuquerque, New Mexico Sunrise Bank of Arizona Phoenix, Arizona Valley First Community Bank Scottsdale, Arizona Yuma Community Bank Yuma, Arizona California Region: Bank of Escondido Escondido, California Bank of Feather River Yuba City, California Bank of San Francisco San Francisco, California Bank of Santa Barbara Santa Barbara, California Napa Community Bank Napa, California Point Loma Community Bank San Diego, California Sunrise Bank of San Diego San Diego, California Sunrise Community Bank Palm Desert, California Colorado Region: Fort Collins Commerce Bank Fort Collins, Colorado Larimer Bank of Commerce Fort Collins, Colorado Loveland Bank of Commerce Loveland, Colorado Mountain View Bank of Commerce Westminster, Colorado Great Lakes Region: Ann Arbor Commerce Bank Ann Arbor, Michigan Bank of Auburn Hills Auburn Hills, Michigan Bank of Maumee Maumee, Ohio Bank of Michigan Farmington Hills, Michigan Brighton Commerce Bank Brighton, Michigan Capitol National Bank Lansing, Michigan Detroit Commerce Bank Detroit, Michigan Elkhart Community Bank Elkhart, Indiana Evansville Commerce Bank Evansville, Indiana Goshen Community Bank Goshen, Indiana Grand Haven Bank Grand Haven, Michigan Kent Commerce Bank Grand Rapids, Michigan Macomb Community Bank Clinton Township, Michigan Muskegon Commerce Bank Muskegon, Michigan Oakland Commerce Bank Farmington Hills, Michigan Ohio Commerce Bank Beachwood, Ohio Paragon Bank & Trust Holland, Michigan Portage Commerce Bank Portage, Michigan Midwest Region: Adams Dairy Bank Blue Springs, Missouri Bank of Belleville Belleville, Illinois Community Bank of Lincoln Lincoln, Nebraska Summit Bank of Kansas City Lee’s Summit, Missouri Nevada Region: 1st Commerce Bank North Las Vegas, Nevada Bank of Las Vegas Las Vegas, Nevada Black Mountain Community Bank Henderson, Nevada Desert Community Bank Las Vegas, Nevada Red Rock Community Bank Las Vegas, Nevada Northeast Region: USNY Bank Geneva, New York Page 10 of 11 Capitol’s National Network of Community Banks – Continued Northwest Region: Bank of Bellevue Bellevue, Washington Bank of Everett Everett, Washington Bank of Tacoma Tacoma, Washington High Desert Bank Bend, Oregon Issaquah Community Bank Issaquah, Washington Southeast Region: Bank of Valdosta Valdosta, Georgia Community Bank of Rowan Salisbury, North Carolina First Carolina State Bank Rocky Mount, North Carolina Peoples State Bank Jeffersonville, Georgia Sunrise Bank of Atlanta Atlanta, Georgia Texas Region: Bank of Fort Bend Sugar Land, Texas Bank of Las Colinas Irving, Texas Page 11 of 11
